UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07076 Wilshire Mutual Funds, Inc. (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. SEMI-ANNUAL REPORT (Unaudited) Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Wilshire 5000 Indexsm Fund Wilshire Large Cap Core Plus Fund June 30, 2011 www.wilfunds.com Wilshire Mutual Funds, Inc. Shareholder Letter 1 Commentary: Large Company Growth Portfolio 2 Large Company Value Portfolio 6 Small Company Growth Portfolio 10 Small Company Value Portfolio 14 Wilshire 5000 IndexSM Fund 18 Wilshire Large Cap Core Plus Fund 24 Disclosure of Fund Expenses 28 Condensed Schedules of Investments: Large Company Growth Portfolio 31 Large Company Value Portfolio 33 Small Company Growth Portfolio 35 Small Company Value Portfolio 37 Wilshire 5000 IndexSM Fund 39 Schedule of Investments: Wilshire Large Cap Core Plus Fund 41 Schedule of Securities Sold Short: Wilshire Large Cap Core Plus Fund 48 Statements of Assets and Liabilities 51 Statements of Operations 53 Statements of Changes in Net Assets 54 Statement of Cash Flows 58 Financial Highlights: Large Company Growth Portfolio 59 Large Company Value Portfolio 61 Small Company Growth Portfolio 63 Small Company Value Portfolio 65 Wilshire 5000 IndexSM Fund 67 Wilshire Large Cap Core Plus Fund 71 Notes to Financial Statements 73 Additional Fund Information 83 Shareholder Voting Results 84 This report is for the general information of the shareholders of Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio, Wilshire 5000 IndexSM Fund and Wilshire Large Cap Core Plus Fund. Its use in connection with any offering of a Portfolio’s shares is authorized only if accompanied or preceded by the Portfolio’s current prospectus. Wilshire Mutual Funds, Inc. are distributed by SEI Investments Distribution Co. Dear Wilshire Mutual Funds Shareholder: We are pleased to present this first half report to all shareholders of the Wilshire Mutual Funds. This report covers the period from January 1, 2011 to June 30, 2011, for all share classes of the Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio, Wilshire 5000 IndexSM Fund, and Wilshire Large Cap Core Plus Fund (the Funds). MARKET ENVIRONMENT Despite a volatile second quarter, equity markets posted positive first half returns. Robust corporate earnings and confidence regarding the strength of the economy boosted stock prices in the first quarter, with the S&P 500 Index rising 5.9%. The tone during the second quarter, however, was more muted: concerns regarding inflation, a global economic slowdown, and debt woes both at home and in the euro zone tested investors’ appetite for risk, leaving the S&P 500 Index relatively flat. Growth stocks moderately outperformed value stocks on a year-to-date basis, with the Russell 1000 Growth Index and Russell 1000 Value Index returning 6.83% and 5.91%, respectively. The defensive Health Care, Utilities, and Consumer Staples sectors were the strongest performers, while the Financials sector had the worst performance. The Wilshire 5000 Index was up 5.8% for the year-to-date ended June 30, 2011. Despite corporations showing strong balance sheets and positive earnings, data showed that the U.S. economy was losing momentum, with annualized GDP growth of just 0.2% and 1.3% in the first and second quarters, respectively, while unemployment remained stubbornly high at 9.2%. Fixed income markets gained during the first half, with the Barclays Capital U.S. Aggregate Index returning 2.72%. Despite a negative outlook toward and potential downgrade of U.S. debt by Standard & Poor’s and other rating agencies, the near failure of the U.S. Congress to raise the debt ceiling in time to pay its financial obligations, and the expiration of QE2, investors flocked to U.S. Treasuries as one of the few safe havens, with the yield on the 10-year Treasury at one point declining below 3% before ending the half at 3.18%. International equity markets delivered a positive 4.98% return, as measured by the MSCI EAFE Index. Fears regarding a Greek default were allayed once Prime Minister George Papandreou survived a vote of confidence and managed to pass through a €28 billion austerity package. Despite a strong rally in late June, Emerging Market equities declined 1% in the second quarter amid concerns regarding inflation, monetary tightening, and slowing global growth. Asian markets were mostly mixed, with China declining 2% due to tightened monetary policy and South Korea eking out a 1% gain after greater than expected profits from domestic automakers. FUND PERFORMANCE OVERVIEW Despite the heightened levels of macroeconomic and political uncertainty both in the U.S. and abroad, the Institutional Shares of the Large Company Value and Small Company Growth Portfolios outperformed during the half, adding 0.94% and 2.37% in excess of their benchmarks, respectively. Meanwhile, the Institutional Shares of the Small Company Value Portfolio slightly trailed the benchmark, returning 3.45% compared to 3.77% for the Russell 2000 Value Index. The Institutional Shares of the Large Company Growth Portfolio and the Wilshire Large Cap Core Plus Fund both underperformed, lagging the Russell 1000 Growth Index and S&P 500 Index by 1.22% and 0.98%, respectively. Finally, the Institutional Shares of the Wilshire 5000 IndexSM Fund underperformed, returning 5.80% compared to 6.09% for the Wilshire 5000 IndexSM. Overall, we are pleased with the performance of the Funds and are confident that we have managers that are well positioned for the coming quarters. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Jamie Ohl President 1 Large Company Growth Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.44% One Year Ended 6/30/11 36.61% Five Years Ended 6/30/11 3.83% Ten Years Ended 6/30/11 2.71% RUSSELL 1000® GROWTH INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 6.83% One Year Ended 6/30/11 35.01% Five Years Ended 6/30/11 5.33% Ten Years Ended 6/30/11 2.24% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Russell 1000® Growth Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 2 Large Company Growth Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.61% One Year Ended 6/30/11 37.10% Five Years Ended 6/30/11 4.20% Ten Years Ended 6/30/11 3.06% RUSSELL 1000® GROWTH INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 6.83% One Year Ended 6/30/11 35.01% Five Years Ended 6/30/11 5.33% Ten Years Ended 6/30/11 2.24% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Russell 1000® Growth Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 3 Large Company Growth Portfolio Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire Large Company Growth Portfolio, Institutional Class returned 5.61% for the first six months of 2011, underperforming the benchmark (the Russell 1000 Growth Index) return of 6.83% by 1.22%. Underperformance was driven by poor stock selection in Energy and Financials as well as an underweight to Staples. Underperformance was modestly offset by strong selection in Health Care. Despite the Fund’s underperformance versus its benchmark, we are pleased with the Fund’s absolute return. We are optimistic by the current activities and positioning of our sub-adviser, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2011 and should benefit as the market deals with ongoing macroeconomic and political uncertainties. 4 Large Company Growth Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Portfolio’s total investments in securities, at value. 5 Large Company Value Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 6.73% One Year Ended 6/30/11 30.23% Five Years Ended 6/30/11 0.16% Ten Years Ended 6/30/11 2.87% RUSSELL 1000® VALUE INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 5.92% One Year Ended 6/30/11 28.94% Five Years Ended 6/30/11 1.15% Ten Years Ended 6/30/11 3.98% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Russell 1000® Value Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 6 Large Company Value Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 6.86% One Year Ended 6/30/11 30.54% Five Years Ended 6/30/11 0.35% Ten Years Ended 6/30/11 3.10% RUSSELL 1000® VALUE INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 5.92% One Year Ended 6/30/11 28.94% Five Years Ended 6/30/11 1.15% Ten Years Ended 6/30/11 3.98% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Russell 1000® Value Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 7 Large Company Value Portfolio Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire Large Company Value Portfolio, Institutional Class returned 6.86% for the first six months of 2011, outperforming the benchmark (the Russell 1000 Value Index) return of 5.92% by 0.94%. Outperformance was driven by strong stock selection in Financials, Health Care, and Information Technology, partially mitigated by poor sector positioning in Financials and Technology. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. 8 Large Company Value Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Portfolio’s total investments in securities, at value. 9 Small Company Growth Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 10.85% One Year Ended 6/30/11 46.72% Five Years Ended 6/30/11 5.10% Ten Years Ended 6/30/11 6.40% RUSSELL 2000® GROWTH INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 8.59% One Year Ended 6/30/11 43.50% Five Years Ended 6/30/11 5.79% Ten Years Ended 6/30/11 4.63% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, fees totaling 0.46% of average net assets were waived for the Investment Class Shares. ** Not annualized. The Russell 2000® Growth Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with higher price-to-book ratios and higher forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 10 Small Company Growth Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 10.96% One Year Ended 6/30/11 46.97% Five Years Ended 6/30/11 5.34% Ten Years Ended 6/30/11 6.64% RUSSELL 2000® GROWTH INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 8.59% One Year Ended 6/30/11 43.50% Five Years Ended 6/30/11 5.79% Ten Years Ended 6/30/11 4.63% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, fees totaling 0.45% of average net assets were waived for the Institutional Class Shares. ** Not annualized. The Russell 2000® Growth Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with higher price-to-book ratios and higher forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 11 Small Company Growth Portfolio Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire Small Company Growth Portfolio, Institutional Class returned 10.96% for the first six months of 2011, outperforming the benchmark (the Russell 2000 Growth Index) return of 8.59% by 2.37%. Outperformance was driven almost entirely by stock selection, primarily in Industrials, Health Care, and Materials, mitigated slightly by poor sector allocation across all sectors. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. 12 Small Company Growth Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Portfolio’s total investments in securities, at value. 13 Small Company Value Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 3.30% One Year Ended 6/30/11 30.52% Five Years Ended 6/30/11 1.87% Ten Years Ended 6/30/11 7.73% RUSSELL 2000® VALUE INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 3.77% One Year Ended 6/30/11 31.35% Five Years Ended 6/30/11 2.24% Ten Years Ended 6/30/11 7.53% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, fees totaling 0.35% of average net assets were waived in the Investment Class Shares. ** Not annualized. The Russell 2000® Value Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 14 Small Company Value Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 3.45% One Year Ended 6/30/11 30.90% Five Years Ended 6/30/11 2.21% Ten Years Ended 6/30/11 8.06% RUSSELL 2000® VALUE INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 3.77% One Year Ended 6/30/11 31.35% Five Years Ended 6/30/11 2.24% Ten Years Ended 6/30/11 7.53% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, fees totaling 0.36% of average net assets were waived in the Institutional Class Shares. ** Not annualized. The Russell 2000® Value Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 15 Small Company Value Portfolio Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire Small Company Value Portfolio, Institutional Class returned 3.45% for the first six months of 2011, underperforming the benchmark (the Russell 2000 Value Index) return of 3.77% by 0.32%, driven by poor stock selection in Energy, Financials, and Industrials, as well as poor sector allocation in Health Care and Utilities. Underperformance was partially offset by strong stock selection in Staples and Information Technology. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. 16 Small Company Value Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Portfolio’s total investments in securities, at value. 17 Wilshire 5000 Indexsm Fund Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.70% One Year Ended 6/30/11 30.98% Five Years Ended 6/30/11 2.78% Ten Years Ended 6/30/11 2.90% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return Six Months Ended 06/30/11** 6.09% One Year Ended 6/30/11 31.99% Five Years Ended 6/30/11 3.43% Ten Years Ended 6/30/11 3.73% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 18 Wilshire 5000 Indexsm Fund Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.80% One Year Ended 6/30/11 31.27% Five Years Ended 6/30/11 2.96% Ten Years Ended 6/30/11 3.14% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return Six Months Ended 06/30/11** 6.09% One Year Ended 6/30/11 31.99% Five Years Ended 6/30/11 3.43% Ten Years Ended 6/30/11 3.73% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 19 Wilshire 5000 Indexsm Fund Commentary - (Continued) QUALIFIED CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.71% One Year Ended 6/30/11 31.00% Five Years Ended 6/30/11 2.73% Ten Years Ended 6/30/11 2.83% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return Six Months Ended 06/30/11** 6.09% One Year Ended 6/30/11 31.99% Five Years Ended 6/30/11 3.43% Ten Years Ended 6/30/11 3.73% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 20 Wilshire 5000 Indexsm Fund Commentary - (Continued) HORACE MANN CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.72% One Year Ended 6/30/11 30.96% Five Years Ended 6/30/11 2.71% Ten Years Ended 6/30/11 2.84% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return Six Months Ended 06/30/11** 6.09% One Year Ended 6/30/11 31.99% Five Years Ended 6/30/11 3.43% Ten Years Ended 6/30/11 3.73% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers. ** Not annualized. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 21 Wilshire 5000 Indexsm Fund Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire 5000 IndexSM Fund, Institutional Class returned 5.80% for the first six months of 2011, slightly trailing the Fund’s benchmark (the Wilshire 5000 IndexSM) return of 6.09% by 0.29%. The underperformance is attributable to the optimization approach utilized by Los Angeles Capital and is well within the range of historical experience. 22 Wilshire 5000 Indexsm Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Fund’s total investments in securities, at value. 23 Wilshire Large Cap Core Plus Fund Commentary INVESTMENT CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.07% One Year Ended 6/30/11 29.80% Inception (11/15/07) through 6/30/11 (3.83)% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 6.02% One Year Ended 6/30/11 30.69% Inception (11/15/07) through 6/30/11 (0.54)% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, fees totaling 0.02% of average net assets were waived in the Investment Class Shares. ** Not annualized. The S&P 500 Index is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. 24 Wilshire Large Cap Core Plus Fund Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* Six Months Ended 06/30/11** 5.04% One Year Ended 6/30/11 29.90% Inception (11/15/07) through 6/30/11 (3.56)% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/11** 6.02% One Year Ended 6/30/11 30.69% Inception (11/15/07) through 6/30/11 (0.54)% The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the six months ended June 30, 2011, there were no waivers for Institutional Class Shares. ** Not annualized. The S&P 500 Index is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. 25 Wilshire Large Cap Core Plus Fund Commentary - (Continued) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S. and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Wilshire Large Cap Core Plus Fund returned 5.04% for the first six months of 2011, underperforming the benchmark (the S&P 500 Index) return of 6.02% by 0.98%. While the Fund benefited from strong stock selection in Healthcare and Information Technology, these contributions were offset by poor security selection in Consumer Discretionary and Energy. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2011 as the market deals with continuing macroeconomic and geopolitical uncertainties. 26 Wilshire Large Cap Core Plus Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of June 30, 2011) † Based on percent of the Fund’s total investments in securities, at value. 27 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses For the Six Months Ended June 30, 2011 (Unaudited) All mutual funds have operating expenses. As a shareholder of a portfolio (or a “fund”), you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Portfolio’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Portfolio’s actual return for the period. The “Expense Ratio” column shows the period’s annualized expense ratio and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Portfolio at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Portfolio’s actual expense ratio and assumed rate of return. It assumes that the Portfolio had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Portfolio’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Portfolio’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Mutual Funds, Inc. has no such charges, but these may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 28 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2011 (Unaudited) Beginning Account Value 01/01/11 Ending Account Value 06/30/11 Expense Ratio(1) Expenses Paid During Period 01/01/11-06/30/11(2) Large Company Growth Portfolio Actual Fund Return Investment Class 1.38% Institutional Class 1.02% Hypothetical 5% Return Investment Class 1.38% Institutional Class 1.02% Large Company Value Portfolio Actual Fund Return Investment Class 1.35% Institutional Class 1.07% Hypothetical 5% Return Investment Class 1.35% Institutional Class 1.07% Small Company Growth Portfolio Actual Fund Return Investment Class 1.50% Institutional Class 1.24% Hypothetical 5% Return Investment Class 1.50% Institutional Class 1.24% Small Company Value Portfolio Actual Fund Return Investment Class 1.50% Institutional Class 1.22% Hypothetical 5% Return Investment Class 1.50% Institutional Class 1.22% 29 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2011 (Unaudited) Beginning Account Value 01/01/11 Ending Account Value 06/30/11 Expense Ratio(1) Expenses Paid During Period 01/01/11-06/30/11(2) Wilshire 5000 IndexSM Fund Actual Fund Return Investment Class 0.70% Institutional Class 0.48% Qualified Class 0.65% Horace Mann Class 0.75% Hypothetical 5% Return Investment Class 0.70% Institutional Class 0.48% Qualified Class 0.65% Horace Mann Class 0.75% Wilshire Large Cap Core Plus Fund Actual Fund Return Investment Class 2.41%(3) Institutional Class 2.15%(3) Hypothetical 5% Return Investment Class 2.41%(3) Institutional Class 2.15%(3) Annualized, based on the Portfolio’s most recent fiscal half-year expenses. Expenses are equal to the Portfolio’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. The annualized expense ratios include dividend expense, interest expense and rebates on securities sold short during the six months ended June 30, 2011. 30 Wilshire Mutual Funds, Inc. Large Company Growth Portfolio Condensed Schedule of Investments June 30, 2011 (Unaudited) Shares Percentage of Net Assets (%) Value COMMON STOCK — 98.5% †† Consumer Discretionary — 15.4% Amazon.com, Inc.† $ Burberry Group PLC ADR Chipotle Mexican Grill, Inc., Class A† Dick's Sporting Goods, Inc.† Johnson Controls, Inc. priceline.com, Inc.† Starwood Hotels & Resorts Worldwide, Inc. TJX Cos., Inc. Other Securities 13,588,336 29,842,198 Consumer Staples — 5.4% British American Tobacco PLC ADR Other Securities 8,989,042 10,432,594 Energy — 11.4% Anadarko Petroleum Corp. Cameron International Corp.† Exxon Mobil Corp. Holly Corp. Occidental Petroleum Corp. Petrohawk Energy Corp.† Schlumberger, Ltd. Weatherford International, Ltd.† Other Securities 6,645,558 22,037,300 Financials — 4.4% CB Richard Ellis Group, Inc., Class A† Goldman Sachs Group, Inc. (The) Visa, Inc., Class A Other Securities 3,483,250 8,599,911 Shares Percentage of Net Assets (%) Value Health Care — 14.9% Alexion Pharmaceuticals, Inc.† $ Allergan, Inc. Celgene Corp.† Express Scripts, Inc., Class A† Gilead Sciences, Inc.† Health Net, Inc.† Illumina, Inc.† Intuitive Surgical, Inc.† Perrigo Co. Other Securities 13,543,739 28,944,667 Industrials — 13.6% Caterpillar, Inc. Expeditors International of Washington, Inc. General Dynamics Corp. Rockwell Automation, Inc. Union Pacific Corp. Other Securities 17,548,575 26,298,265 Information Technology — 26.7% Acme Packet, Inc.† Apple, Inc.† Baidu, Inc. ADR† Broadcom Corp., Class A Citrix Systems, Inc.† Cognizant Technology Solutions Corp., Class A† EMC Corp.† Google, Inc., Class A† International Business Machines Corp. Juniper Networks, Inc.† Oracle Corp. QUALCOMM, Inc. Other Securities 15,109,747 51,722,711 See Notes to Financial Statements. 31 Wilshire Mutual Funds, Inc. Large Company Growth Portfolio Condensed Schedule of Investments - (Continued) June 30, 2011 (Unaudited) Shares Percentage of Net Assets (%) Value Materials — 6.2% Freeport-McMoRan Copper & Gold, Inc. $ Monsanto Co. Mosaic Co. Other Securities 6,572,315 12,020,188 Telecommunication Services — 0.5% Other Securities 922,087 Total Common Stock (Cost $147,751,488) 190,819,921 SHORT-TERM INVESTMENT — 1.2% Northern Trust Institutional Government Select Portfolio, 0.01% (a) (Cost $2,337,004) 2,337,004 Total Investments — 99.7% (Cost $150,088,492) Other Assets & Liabilities, Net — 0.3% 476,849 NET ASSETS — 100.0% $
